                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

LAJEFF LEE PERCY WOODBERRY,                     Case No. 19-CV-12576

                                           HON. GEORGE CARAM STEEH
         Debtor.
___________________________/

LAJEFF LEE PERCY WOODBERRY,

              Appellant,

DANIEL M. McDERMOTT, U.S.
TRUSTEE, MARK H. SHAPIRO,
CHAPTER 7 TRUSTEE,

         Appellees.
___________________________/


           ORDER AFFIRMING BANKRUPTCY COURT,
     DENYING APPELLANT’S MOTION TO STAY BANKRUPTCY
           PROCEEDINGS AS MOOT (ECF No. 9), AND
  DENYING APPELLANT’S EX PARTE MOTION THAT COURT DECIDE
        APPEAL BY DATE CERTAIN (ECF No. 17 ) AS MOOT

         Now before the court is Appellant LaJeff Lee Percy Woodberry’s

(“Appellant” or “Debtor”) appeal of the bankruptcy court’s order denying his

request to convert his Chapter 7 case to Chapter 13. Appellees, the

Chapter 7 Trustee, Mark H. Shapiro, and the United States Trustee, Daniel

M. McDermott, have filed briefs opposing the appeal. The bankruptcy court

                                     -1-
denied the Debtor’s motion on the grounds, among other things, that

Debtor’s pre-petition and post-petition conduct did not evidence good faith

based on fraudulent conveyances and failure to disclose transfers. (ECF

No. 5, PageID473-81). Debtor appeals that decision, and also seeks to

appeal the bankruptcy court’s decision to base its opinion on the

undisputed facts without an evidentiary hearing, and complains that the

bankruptcy court did not afford him sufficient leeway given his pro se

status.1 For the reasons set forth below, the decision of the bankruptcy

court shall be AFFIRMED. Also pending before the court is Appellant’s

motion to stay bankruptcy proceedings pending appeal (ECF No. 9), and ex

parte motion to set a date certain for appeal decision (ECF No. 17), both of

which shall be DENIED as moot.

                          I. Factual Background

     Debtor previously owned a hair salon that rented space from landlord

Ramco-Gershon Properties, L.P. (“Ramco”). Ramco sued Debtor and his



1
 Although Appellant identifies 16 issues on appeal (ECF No. 5,
PageID.483-84), the court only addresses those issues addressed in his
brief. “[I]ssues adverted to in a perfunctory manner, unaccompanied by
some effort at developed argumentation, are deemed waived. United
States v. Layne, 192 F.3d 556, 566 (6th Cir.1999) (quoting McPherson v.
Kelsey, 125 F.3d 989, 995–96 (6th Cir.1997)).

.
                                    -2-
company in Michigan state court, and secured a judgment against them on

June 8, 2017 for $10,121, and an additional $14,911 in attorney’s fees on

February 15, 2018. Debtor still owes Ramco $23,733. On May 9, 2018,

Debtor filed his Chapter 7 bankruptcy petition. He reported only $4,125 in

assets and over $111,000 in liabilities, monthly income of $3,020, all from a

disability retirement, with a net monthly income of $45.23 after payment of

monthly expenses. He is unemployed and his only source of income is a

disability pension. Debtor reported his wife’s monthly income was $3,465,

from her employment as the office manager for Family First, L.L.C. (“Family

First”) which owns and operates a hair salon. Debtor had owned an

interest in Family First, but took his name “off” of the ownership in 2018

because he “was being harassed” by the judgment creditor.

      Debtor filed his bankruptcy schedules and statement of financial

affairs under penalty of perjury which omitted three relevant transactions.

On his bankruptcy schedules, he failed to comply with mandatory

disclosure requirements when he disclosed no interests in real properly and

no transfers to anyone outside the ordinary course of business in the prior

two years. But in fact, on February 16, 2018, the day after the attorney fee

award in the Ramco litigation, Debtor quit-claimed his residence to his wife.

Although the deed claims to have been executed some five years earlier on

                                     -3-
January 28, 2013, in fact it was not recorded with the register of deeds until

February, 2018, one day after the attorney fee award was entered in the

Ramco litigation2. Second, in January, 2018, Debtor cashed an annuity in

the amount of $55,048 which he transferred to his wife, but did not disclose

that transfer as required in his Statement of Financial Affairs. Third,

sometime in 2017, Debtor received a lump sum disability payment from his

prior employer in the amount of $115,790 which he transferred to his wife.

Again, he failed to disclose that transfer on his Statement of Financial

Affairs. Also, Debtor removed his name as an owner of Family First in

2018 but failed to disclose that either. Debtor also failed to list a $74,000

debt owed to Dyck-O’Neal, Inc. and the existence of an auto-negligence

suit pending against him, his wife, Family First, and the hair salon.

      As a result of Debtor’s failure to make required disclosures regarding

the transfers of funds and real property to his wife, the Chapter 7 Trustee

has initiated an adversary proceeding against Debtor’s wife to avoid and

recover the transfers, and United States Trustee against Debtor, seeking to

deny his discharge because Debtor has concealed, destroyed, falsified or



 Debtor later filed an amendment to schedule C to claim a homestead
22


exemption in the real property he had quit claimed to his wife, but the
Chapter 7 Trustee objected on the grounds the Debtor did not own the
property and the court sustained the objection.
                                    -4-
failed to keep recorded information, and has knowingly and fraudulently

withheld information from the Trustee, and failed to explain a loss of assets

to meet his liabilities. Both adversary proceedings are pending in the

bankruptcy court which ordered the matters be mediated. Mediation was

unsuccessful and closed on May 17, 2019.

      Shortly thereafter, Debtor filed his motion to convert his Chapter 7

case to a Chapter 13 case. A Chapter 7 case allows a debtor to pay a

Chapter 7 trustee nonexempt property, which the trustee collects and

distributes the proceeds, if any, to the debtor’s creditors. In exchange, an

individual may receive a discharge of his debts. Chapter 13, on the other

hand, allows an individual with a regular income to obtain a discharge of his

debts if he pays his creditors in accordance with a court-confirmed plan. At

the hearing regarding his motion to convert to a Chapter 13 petition, the

bankruptcy court noted that she lacked a proposed plan from the Debtor.

(ECF No. 5, PageID.416). Debtor offered that he planned to refinance the

residence owned by his wife and to use any assets he had to pay off his

debts. (ECF No. 5, PageID.414). The bankruptcy court addressed that

offer in its written opinion denying Debtor’s conversion motion as follows,

“[t]he Debtor’s suggestion, unaccompanied by any details, that he and [his

wife] could refinance [his wife’s home] is not a plan, but just a way of

                                     -5-
ensuring that the Debtor and [his wife] – as opposed to the Trustee – have

control over the liquidation of the [home].” (ECF No. 5, PageID.478).

      Both the Chapter 7 Trustee and United States Trustee opposed the

motion. The Chapter 7 Trustee opposed the motion because (1) Debtor

had not shown the feasibility of a Chapter 13 plan given his small monthly

surplus; (2) Debtor’s request was in bad faith because of his transfer of his

residence and over $200,000 to his wife to avoid paying Ramco and the

timing of his request suggested he was only sought to convert his case

after the Trustee sought to recover the transferred property for the benefit

of creditors; and (3) Debtor had no sincere desire to repay his debts but

was merely reacting to the filing of the adversary proceedings. The United

States Trustee objected to conversion to a Chapter 13 case on the grounds

that he had acted in bad faith by transferring his residence and the two

sources of funds described above to his wife, and for failing to disclose or

document those transactions as required.

      On July 19, 2019, the bankruptcy court held a hearing on the Debtor’s

motion to convert his Chapter 7 case to Chapter 13. The court issued its

written opinion on September 27, 2019. The court considered whether an

evidentiary hearing was required, although Debtor had never requested

one, but determined that it could make its decision based on the

                                     -6-
undisputed facts. The bankruptcy court denied Debtor’s motion on the

grounds that (1) Debtor hid assets from the judgment creditor pre-petition;

(2) Debtor filed false schedules and statements of financial affairs that

failed to disclose transfer of the real property and two lump sums to his

wife, and his divestment of an interest in Family First; (3) Debtor litigated

frivolous issues by among other things, claiming an exemption for his

residence although admitting he did not own it; (4) Debtor falsely accused

Judgment Creditor and Chapter 7 Trustee and United States Trustee of

misconduct; (5) Debtor failed to submit a Chapter 13 plan; and (6) Debtor

failed to timely file motion for conversion prior to accrual of substantial

Chapter 7 administrative costs. This appeal followed.

                             II. Standard of Law

      This court reviews the bankruptcy court’s findings of fact, including

whether a debtor acts in bad faith, for “clear error,” and its conclusions of

law “de novo.” In re Copper, 314 B.R. 628, 630 (B.A.P. 6th Cir. 2004),

subsequently aff'd, 426 F.3d 810 (6th Cir. 2005); Alt v. United States (In re

Alt), 305 F.3d 413, 420 (6th Cir. 2002). “Clear error occurs only when . . .

[there is] a definite and firm conviction that a mistake has been committed.

If there are two permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.” Mitan v. Duval (In re Mitan),

                                      -7-
573 F.3d 237, 241 (6th Cir. 2009) (internal quotation marks and citation

omitted). This court reviews the bankruptcy court’s decision to decide the

motion based on the briefs, oral argument, and the undisputed facts,

without an evidentiary hearing, for abuse of discretion. Zizza v. Pappalardo

(In re Zizza), 500 B.R. 288, 294 (B.A.P. 1st Cir. 2013); see Alley v. Bell,

307 F.3d 380, 389 (6th Cir. 2002).


                                 III. Analysis
A.    The bankruptcy court did not err in denying Debtor’s motion to
      convert.

      The first issue on appeal is whether the bankruptcy court erred in

denying Debtor’s motion to convert his Chapter 7 case to Chapter 13. In

Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 374-76 (2007),

the Supreme Court held that a debtor’s bad faith can be grounds for

denying a debtor’s motion to convert from Chapter 7 to Chapter 13. This

holding was consistent with the Sixth Circuit’s prior decisions reaching the

same conclusion. Alt, supra, 305 F.3d at 421-22, Copper v. Copper (In re

Copper), 426 F.3d 810, 815 (6th Cir. 2005). The Sixth Circuit has

established that good or bad faith is a “fact-specific and flexible

determination,” and reviewing courts may consider many factors including:

(1) the debtor’s sincere desire to repay the debt, (2) whether the debtor has


                                      -8-
been forthcoming with the bankruptcy court and creditors, (3) whether the

debtor accurately scheduled property, (4) the debtor’s motive in filing the

petition, and (5) the debtor’s pre- and post-petition treatment of creditors.

Alt, 305 F.3d at 419-20. In Copper, the Sixth Circuit added additional

factors that a court may consider in determining whether a debtor’s request

for conversion should be denied including: (1) falsification of documents,

(2) failure to disclose assets, (3) false representations, (4) abuse of

process, (5) pre-petition conduct, (6) futility, and (7) the debtor’s reason for

moving to convert. Copper, 426 F.3d at 814-16 (collecting cases).

      In its thoughtful opinion, the bankruptcy court carefully considered the

arguments by both sides and recognized that the two adversary

proceedings arising out of Debtor’s fraudulent transfers had not yet been

tried, and thus, did not consider the disputed facts in the adversary

proceedings. (ECF No. 5, PageID.472). However, the court based its

decision of the following undisputed facts: (1) Debtor gave two lump sum

payments to his wife of $115,790 and the other for $55,048 without

consideration, that he recorded the quit claim deed the day after the

Judgment Creditor obtained the attorney fee award transferring his home to

his wife for no consideration and that he gave up his ownership in Family

First after entry of the Judgment; (2) Debtor failed to disclose the transfer of

                                      -9-
his home to his wife, the payment of the two lump sums to his wife, and his

divestment of his interest in Family First, (3) Debtor has taken frivolous

legal positions that increase litigation costs by, for example, by filing a

baseless summary judgment motion, (4) at hearings held on September 7,

2018, October 12, 2018, March 22, 2019, May 20, 2019, and July 19, 2019,

Debtor made wild and unfounded accusations against the Chapter 7 and

United States Trustees of misconduct and bad faith, (5) Debtor failed to

submit a Chapter 13 plan nor any amendments to his schedules, and (6)

the Debtor’s motion to convert was not filed in an expeditious manner and

comes only after substantial costs of administration have been incurred.

The bankruptcy court also found that allowing conversion to Chapter 13

would be futile as Debtor failed to show an ability and willingness to fund a

feasible plan, and all that would be accomplished would be to frustrate the

Trustee’s administration of the case.

      On appeal, Debtor has failed to show that the bankruptcy court’s

above findings of fact are clearly erroneous. He argues that his

conveyances to his wife were proper and blames his pro se status for his

failure to disclose those conveyances, argues he had a right to litigate any

actions and denied they were frivolous, repeated his assertion that the

Trustee had engaged in misconduct, and suggested that he filed his

                                     - 10 -
conversion motion at a later date because it appeared he will lose the

adversary proceedings. None of these arguments contradicts the

undisputed factual basis on which the bankruptcy court relied. The

bankruptcy court’s decision to deny Debtor’s motion to convert his Chapter

7 case to Chapter 13 on the grounds discussed above was well-reasoned

and comports with the Supreme Court’s decision in Marrama, supra, and

the Sixth Circuit’s holdings in Alt, supra and Copper, supra. Debtor’s

argument that the denial of his conversion motion is at odds with the

purpose of bankruptcy is not well taken, as there is no constitutional right to

obtain the discharge of one’s debt in bankruptcy, United States v. Kras, 409

U.S. 434, 446 (1973), and Debtor does not fall within the class of “honest

but unfortunate” debtors sought to be protected by the Bankruptcy Code

because he sought conversion in bad faith. Accordingly, the decision of the

bankruptcy court to deny Debtor’s motion to convert his Chapter 7 case to

Chapter 13 shall be affirmed.

B.    The bankruptcy court did not ignore Debtor’s pro se status.

      Debtor also argues on appeal that the bankruptcy court did not afford

him the leeway he believes he was entitled to based on his pro se status.

But a review of the record leads to the opposite conclusion. At the hearing

regarding his motion to convert his Chapter 7 case to a Chapter 13 case,

                                    - 11 -
the bankruptcy court allowed Debtor to speak at length, even when his

arguments were disjointed and cited to opinions that were irrelevant to the

matters at hand. (ECF No. 5, PageID.445). Also, the court allowed Debtor

a five month period of inactivity during mediation, which was an unusually

lengthy period of time, specifically because of his pro se status. (ECF No.

5, PageID.477).

      Indeed, pro se litigants are held to a less stringent standard than an

attorney, and their papers shall be liberally construed. Haines v. Kerner,

404 U.S. 519, 520 (1972); Hahn v. Star Bank, 190 F.3d 708, 715 (6th Cir.

1999). But Debtor’s pro se status does not exempt him from the

requirement that he verify the accuracy of the information contained in his

schedules and statements of financial affairs. See Chesley v. Chesley (In

re Chesley), 550 B.R. 882, 896 (Bankr. M.D. Fla. 2016) (“A debtor has an

obligation, independent of his attorney, to review and assure that the

schedules and statements of financial affairs are accurate and complete, as

attested;” Johnson v. Lewis Cass Intermediate Sch. Dist. (In re Johnson),

345 B.R. 816, 825 (Bank. W.D. Mich. 2006). Here, it is undisputed that he

failed to disclose his transfers of real property and funds to his wife and the

transfer of his ownership interest in Family First to her, which we was

required to do. Debtor’s pro se status cannot excuse the fraudulent

                                     - 12 -
transfers he made which are proper grounds for the denial of his motion to

convert his Chapter 7 case to Chapter 13.

C.    The bankruptcy court did not err in concluding an evidentiary
      hearing was unnecessary.

      Debtor never requested an evidentiary hearing on his motion to

convert his case from Chapter 7 to Chapter 13. Moreover, the bankruptcy

court relied only on undisputed facts in reaching its decision. In these

circumstances, the bankruptcy court did not abuse its discretion in

determining that an evidentiary hearing was unnecessary. See Cabral v

Shamban (In re Cabral), 285 B.R. 563, 576 (B.A.P. 1st Cir. 2002)

(evidentiary hearing unnecessary to court’s decision to reconvert case from

Chapter 13 to Chapter 7 where the debtor failed to raise any disputed facts

or request an evidentiary hearing); C-TC9th Ave. P’ship v. Norton Co. (In re

C-TC 9th Ave. P’ship), 113 F.3d 1304 (2d Cir. 1997) (finding it was within

the district court’s discretion to decide bad faith issue and dismiss case

without a formal evidentiary hearing).

                               IV. Conclusion

     The decision of the bankruptcy court is AFFIRMED in all respects.

      IT IS FURTHER ORDERED that Appellant’s motion to stay

bankruptcy proceedings pending this appeal (ECF No. 9) and ex parte



                                    - 13 -
motion that this court decide his appeal by a date certain (ECF No. 17) are

DENIED as MOOT.


Dated: March 30, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record
                 on March 30, 2020, by electronic and/or ordinary mail and
                 mailed to LaJeff Lee Percy Woodberry at 18283 Muirland,
                                     Detroit, MI 48221.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                         - 14 -
